Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application was granted Track One status on November 9, 2021.
This action is responsive to application filed August 12, 2021. Claims 1-20 were presented, and are pending examination. 
Drawings
Drawings filed on 8/12/21 are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al (US Patent 9686308).
In reference to claim 1, Srivastava teaches a method for creating a federated database that can be used to establish risk in interacting with vendors, the method comprising:

applying, by the threat detection platform, a model to the email to establish whether the email represents a risk to a recipient to whom the email is addressed (see at least column 11 lines 42-49, where Srivistava teaches applying an analyzer to establish if the email poses a threat);
determining, by the threat detection platform, that the email is malicious based on an output produced by the model (see at least column 19 lines 5-9, where Srivistava teaches determining that the email poses a threat);
creating, by the threat detection platform, a digital profile for the vendor by populating a data structure with information regarding a feature of the email that influenced the output produced by the model (see at least column 16 lines 25-30 and column 19 lines 27-34, where Srivistava teaches creating sender profiles by updating sender fingerprints and relationship graphs utilizing features of the email); and
storing, by the threat detection platform, the digital profile in a federated database that includes a series of digital profiles (see at least column 7 lines 17-25 and column 8 lines 16-34, where Srivistava teaches storing the profiles in a threat database and relationship graph),
wherein each profile in the series of digital profiles is associated with a different vendor (see at least column 5 lines 31-38 and column 14 lines 1-6, where Srivistava teaches the profiles associated with different senders).
In reference to claim 2, this is taught by Srivastava, see at least column 7 lines 36-45 which teaches extracting information from the email.
In reference to claim 3, this is taught by Srivastava, see at least column 5 lines 30-40 which teaches profiles in a database and column 1 lines 27-33 which teaches emails to employees of enterprises.
In reference to claim 4, this is taught by Srivastava, see at least column 1 lines 27-33 and column 5 lines 45-55 which teaches analyzing multiple emails addressed to employees and the profiles include email information from the sender, and column 7 lines 32-40 which teaches updating the records based on emails from the sender.
In reference to claim 5, this is taught by Srivastava, see at least column 5 lines 51-59 and column 11 lines 42-48 which teaches indicating the likelihood of a malicious email.
In reference to claim 6, this is taught by Srivastava, see at least column 5 lines 51-59 and column 11 lines 42-48 which teaches indicating the likelihood of a type of malicious email.
In reference to claim 7, this is taught by Srivastava, see at least column 16 lines 31-40 and column 18 lines 30-34 which teaches the profile including sender addresses from where the emails originated.
Claims 8-11 are slight variations of rejected claims 1-7 above, and are therefore rejected based on the same rationale.
In reference to claim 12, this is taught by Srivastava, see at least columns 12-13 which lists different characteristics of a type of sender attack such as suspicious sender, spam, phishing, malware, etc.
Claims 13-19 are slight variations of rejected claims 1-7 above, and are therefore rejected based on the same rationale.
In reference to claim 20, this is taught by Srivastava, see at least column 12 lines 7-33 which teaches establishing similarity based on the sender having prior history of sending emails.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
December 2, 2021